                                          Case 3:21-cv-00611-MMC Document 61 Filed 07/02/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANDREA WOOD,                                  Case No. 21-cv-00611-MMC
                                                       Plaintiff,
                                  8
                                                                                       ORDER DENYING PLAINTIFF'S
                                                  v.                                   REQUEST TO AMEND TO ADD
                                  9
                                                                                       ADDITIONAL DEFENDANT
                                  10     CONTRA COSTA COUNTY,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On June 21, 2021, judgment was entered against plaintiff in the above-titled

                                  14   action. Later that same day, plaintiff filed a document, titled "Additional Defendant,"

                                  15   whereby plaintiff seeks to add Claire Maier, a Superior Court Judge, as a defendant.

                                  16          The motion is hereby DENIED, as judgment has been entered in the above-titled

                                  17   action and plaintiff has failed to show there exists any cognizable basis for setting aside

                                  18   the judgment. See Lindauer v. Rogers, 91 F.3d 1355, 1357 (9th Cir. 1996) (holding

                                  19   "once judgment has been entered in a case, a motion to amend the complaint can be

                                  20   entertained only if the judgment is first reopened under a motion brought under Rule 59

                                  21   or 60").

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: July 2, 2021
                                                                                               MAXINE M. CHESNEY
                                  25                                                           United States District Judge
                                  26
                                  27

                                  28
